326 So. 2d 173 (1976)
STATE of Florida ex rel. Robert L. SHEVIN, Attorney General, Relator,
v.
Honorable John S. RAWLS, As Chief Judge, et al., Respondents.
No. 47308.
Supreme Court of Florida.
January 14, 1976.
*174 Robert L. Shevin, Atty. Gen., and Michael M. Corin and Raymond L. Marky, Asst. Attys. Gen., for relator.
R.J. Beckham and Carole A. Gardiner of Beckham & McAliley, Miami, for respondents.
OVERTON, Justice.
This cause is before us on a suggestion for writ of prohibition. We have jurisdiction.[1]
The State asserts that the First District Court of Appeal was without jurisdiction to proceed with the appeal of Bennett Feldman because Feldman prematurely filed his notice of appeal. Feldman was appealing a judgment holding him in direct criminal contempt of court. The State has alleged the notice of appeal was filed prior to the recording of the circuit court's written, signed judgment, being therefore premature and hence invalid. Feldman contends his notice of appeal was filed subsequent to the judgment.
The true answer to whether the judgment or notice came first is not determinative. Our recent decision in Williams v. State, 324 So. 2d 74 (Fla., filed December 3, 1975), controls:
"... [A] notice of appeal which is prematurely filed shall not be subject to dismissal. Rather, such a notice of appeal shall exist in a state of limbo until the judgment in the respective civil or criminal case is rendered... ."
Accordingly, the writ of prohibition is denied.
It is so ordered.
ADKINS, C.J., and ROBERTS, BOYD and ENGLAND, JJ., concur.
NOTES
[1]  Art. V, § 3(b) (4), Fla. Const.